     ZIEVE, BRODNAX & STEELE, LLP
 1
     J. Stephen Dolembo, Esq.
 2   Nevada Bar No. 9795
     9435 West Russell Road, Suite 120
 3   Las Vegas, NV 89148
     Tel: (702) 948-8565
 4
     Fax: (702) 446-9898
 5   sdolembo@zbslaw.com
     Attorneys for Plaintiff Deutsche Bank National Trust Company, as Trustee for Morgan Stanley
 6   Home Equity Loan Trust 2006-1
 7
                                UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF NEVADA
 9   DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:18-CV-00619-KJD-NJK
10   COMPANY, AS TRUSTEE FOR MORGAN
     STANLEY HOME EQUITY LOAN TRUST
11   2006-1, a national bank,                         STIPULATION AND ORDER TO
                                                      DISMISS TOW PROPERTIES, LLC, V
12              Plaintiff,
13
          vs.
14
     PEPPERTREE              HOMEOWNERS
15   ASSOCIATION, a Nevada corporation; TOW
16   PROPERTIES, LLC V, a Nevada non-profit co-
     op corporation,
17
                Defendants.
18
     TOW PROPERTIES, LLC V, a Nevada non-
19   profit co-op corporation,
20               Counterclaimant,
21
          vs.
22
     DEUTSCHE BANK NATIONAL TRUST
23   COMPANY, AS TRUSTEE FOR MORGAN
24   STANLEY HOME EQUITY LOAN TRUST
     2006-1, a national bank; PEPPERTREE
25   HOMEOWNERS ASSOCIATION, a Nevada
     corporation,
26
27                Counter-defendants.

28



                                              Page 1 of 5
 1            Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff, Deutsche Bank National Trust
 2   Company, as Trustee for Morgan Stanley Home Equity Loan Trust 2006-1 (hereinafter “Deutsche
 3   Bank”) and Defendant Tow Properties, LLC V (hereinafter “Tow Properties”) (collectively, the
 4   “Parties”), by and through their respective counsel of record, hereby stipulate as follows:
 5
           1. On April 6, 2018, Plaintiff Deutsche Bank filed its Complaint in this action naming
 6
              Peppertree and Tow Properties, LLC V as defendants related to a homeowners association
 7
              foreclosure sale of real property located at 1865 Avacado Court, Henderson, NV 89014;
 8
              (APN: 178-05-614-036) (hereinafter “Property”).
 9
           2. Deutsche Bank’s claims against Peppertree were dismissed by way of Stipulation and
10
              Order filed on February 27, 2019. [ECF No. 36].
11
           3. On May 14, 2018, Tow Properties filed a Counterclaim against Deutsche Bank and
12
              Peppertree. [ECF No.11}
13
           4. The Parties hereby agree that Deutsche Bank’s claims against Tow Properties shall be
14
              dismissed with prejudice.
15
           5. Deutsche Bank asserts that it does not have a current ownership interest in the title of the
16
              Property.
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28



                                                  Page 2 of 5
 1       6. This dismissal does not affect any rights, claims or defenses of Deutsche Bank or Tow
 2           Properties with respect to any other party related to the foreclosure sale of the Property.
 3           IT IS SO STIPULATED.
 4
             DATED this ___11th__ day of June, 2019.
 5
        ZIEVE, BRODNAX & STEELE, LLP                      LEE, HERNANDEZ, LANDRUM &
 6                                                        CARLSON
 7                                                        __/s/_Elizabeth C. Spaur, Esq._________
        __/s/J. Stephen Dolembo, Esq.____
 8      J. Stephen Dolembo, Esq.                          Elizabeth C. Spaur, Esq.
        Nevada Bar No. 9795                               Nevada Bar No. 10446
 9      9435 West Russell Road, Suite 120                 7575 Vegas Dr., Suite 150
        Las Vegas, Nevada 89148                           Las Vegas, NV 89128
10                                                        Telephone: (702) 880-9750
        Tel: (702) 948-8565
11      Fax: (702) 446-9898                               Facsimile: (702) 314-1210
        sdolembo@zbslaw.com                               Attorney for Defendant Tow Properties,
12      Attorneys for Plaintiff Deutsche Bank             LLC V
13      National Trust Company, as Trustee for
        Morgan Stanley Home Equity Loan Trust
14      2006-1
15
16
17
                                                                  Case No.: 2:18-cv-00619-KJD-NJK
18
19                                                 ORDER
20
             Based on the foregoing stipulation, and good cause appearing,
21
             IT IS ORDERED that Defendant TOW PROPERTIES, LLC V is hereby dismissed from
22
     this case with prejudice.
23
             IT IS FURTHER ORDERED that Plaintiff DEUTSCHE BANK has no interest in the
24
     title of the Property.
25
             IT IS FURTHER ORDERED that each party shall bear its own attorneys’ fees and costs.
26
27
28



                                                 Page 3 of 5
 1          IT IS FURTHER ORDERED that this dismissal does not affect any rights, claims or
 2   defenses of Plaintiff DEUTSCHE BANK or TOW PROPERTIES, LLC V with respect to any
 3   other party related to the foreclosure sale of the Property.
 4
 5                                          IT IS SO ORDERED.
 6
 7
 8                                          DATED this 14th
                                                       ___ day of __________
                                                                   June      2019.

 9
10
                                            U.S. DISTRICT COURT JUDGE
11
12   Respectfully submitted:
13
14   ZIEVE, BRODNAX & STEELE, LLP
15
     /s/J. Stephen Dolembo, Esq. ______________
16   J. Stephen Dolembo, Esq.
     Nevada Bar No. 9795
17
     9435 W. Russell Rd., Suite 120
18   Las Vegas, Nevada 89148
     sdolembo@zbslaw.com
19   Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28



                                                  Page 4 of 5
 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of ZIEVE, BRODNAX & STEELE, LLP;
 3   that service of the foregoing STIPULATION AND ORDER TO DISMISS TOW
 4   PROPERTIES, LLC V was made on the _11th_ day of June, 2019, by electronic service to all
 5   parties and counsel as identified on the Court-generated Notice of Electronic Filing.
 6
     HOA LAWYERS GROUP, LLC
 7   Steven T. Loizzi, Jr., Esq.
     9500 W. Flamingo, Suite 204
 8   Las Vegas, Nevada 89147
     steve@nrs116.com
 9   Attorney for Defendants, PEPPERTREE HOMEOWNERS ASSOCIATION
10
      LEE, HERNANDEZ, LANDRUM & CARLSON, APC
11   7575 Vegas Drive, Suite 150
     Las Vegas, Nevada 89128
12   dlee@lee-lawfirm.com
     bspaur@lee-lawfirm.com
13   Attorneys for Defendant, TOW PROPERTIES, LLC V
14
15
                                                          _/s/Sara Hunsaker______________
16                                                        An employee of ZIEVE, BRODNAX &
                                                          STEELE, LLP
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 5 of 5
